Citation Nr: 1234862	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a cerebral concussion, to include headaches with cognitive impairment. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent prior to October 23, 2008, on an extraschedular basis, for residuals of a cerebral concussion, to include headaches with cognitive impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision issued in December 2007, the RO granted service connection for post-concussion residuals, to include headaches, and assigned an initial 10 percent evaluation.  By a rating decision issued in February 2009, the RO confirmed the initial evaluation for post-concussion headaches, and denied service connection for a cervical spine disorder. 
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2011.

The claim for service connection for a cervical spine disorder, the claim for an initial disability evaluation in excess of 10 percent for residuals of a cerebral concussion, to include headaches with cognitive impairment, prior to October 23, 2008, on an extraschedular basis, and the claim for an initial evaluation in excess of 10 percent from October 23, 2008, on a schedular or extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the period prior to October 23, 2008, the Veteran's headaches were not migraine headaches and were not prostrating, and no diagnosis of multi-infarct dementia or neurological disability associated with the service-connected brain trauma was assigned.  
CONCLUSION OF LAW

Prior to October 23, 2008, the criteria for a schedular rating in excess of 10 percent for post-concussion residuals of brain trauma with headaches and cognitive impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8045-9304 (2008) (as in effect prior to October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must address whether VA has met its statutory duties to provide the Veteran with notice and assistance before addressing the legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging an initial evaluation assigned following the grant of service connection for a cerebral concussion, to include headaches with cognitive impairment right brachial plexus injury.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before the claim for service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records have been obtained.  The Veteran was afforded VA examination in November 2007.  The Veteran has indicated that there are no additional records which might be relevant to the period prior to October 23, 2008.  The Veteran testified that he received private clinical treatment after, but not before, this date, so he has not indicated that there are any other available records or alternative records which might be relevant to the claim addressed on the merits in this decision.  

At his hearing, the Veteran testified that he has been awarded Social Security Administration (SSA) disability benefits.  However, the Veteran testified that he first applied for SSA benefits in January 2010, and that benefits were granted a few months later.  Thus, as the SSA application was not initiated until after October 23, 2008, the SSA records are not relevant to evaluation prior to October 23, 2008.  Appellate review for the period addressed in this decision may proceed.

The Veteran has provided several statements on his own behalf.  He, and his spouse, have provided testimony before the Board.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  


Law and regulations, claim for increased initial evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In this case, the Veteran sought service connection for residuals of a concussion in 2007.  The claim was granted, and an initial evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.  Prior to October 23, 2008, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated as 10 percent disabling under DC 8045.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9305 were not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral atherosclerosis.  Id.  

DC 8045, as in effect prior to October 23, 2008, specified that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  The examiner who conducted November 2007 VA examination opined that the Veteran had mild cognitive impairment, but that the disorder was too mild to assign a diagnosis of a specific cognitive disorder under the Diagnostic and Statistical Manual of Mental Disorders 27 (4th ed. 1994) (DSM-IV).  Thus, evaluation based on a cognitive disorder, not otherwise specified, is not applicable under DCs 8045 and 8207.  

The Board has considered whether evaluation under 38 C.F.R. § 4.124a, DC 8100, which provides criteria for evaluation of migraine headaches, would result in a higher evaluation for the Veteran.  A 30 percent rating, the next evaluation higher than a 10 percent evaluation, is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months; a 50 percent evaluation requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.

However, the November 2007 VA examination did not result in a diagnosis of migraine headaches.  The Veteran at that time denied that the headaches were prostrating or that he had any associated symptoms, such as nausea, visual disturbances, or the like.  The Veteran's testimony at this 2012 hearing was consistent with the description of his headaches provided at the 2007 VA examination.  As the Veteran has consistently denied that the headaches were prostrating prior to October 23, 2008, he does not meet any criterion for a schedular evaluation in excess of 10 percent based on DC 8100.  The claim for an increased evaluation during this period on an extraschedular basis is addressed in the Remand, below.  38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against an evaluation in excess of 10 percent on a schedular basis prior to October 23, 2008.  As the evidence is not in equipoise, an increased schedular evaluation in excess of 10 percent during this period is not warranted.  


ORDER

The appeal for an increased schedular evaluation in excess of 10 percent for residuals of a cerebral concussion, to include headaches with cognitive impairment, prior to October 23, 2008, is denied.  


REMAND

The regulations for rating traumatic brain injuries (TBI), such as the Veteran's residuals of cerebral concussion in this case, were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but the Veteran may request evaluation under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  

The Veteran has continued to contend that his disability was more than 10 percent disabling, including at his VA examination in November 2008.  As the VA examination and the examination worksheet used by the examiner were based on the new criteria, it is the Board's opinion that the Veteran should be evaluated under the new criteria, from October 23, 2008.  

Consideration of extraschedular factors involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

It is not clear whether the schedular criteria of DC 8045 encompass the Veteran's manifestations of cognitive impairment.  This impairment was described as mild at the time of the Veteran's November 2007 examination, manifested by mild memory deficits, such as forgetting directions or losing things.  However, September 2008 outpatient treatment records reflect that the Veteran reported that his memory loss was getting worse.  The provider who evaluated the Veteran on October 10, 2008, noted that she was unable to administer a mental status examination due to the Veteran's frustration.  Because it does not appear that the rating schedule contemplates this symptomatology as part of the schedular evaluation for headaches, referral for extraschedular consideration is required for the period prior to October 23, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to identify any alternative records, such as non-VA clinical records, statements of other lay individuals, earnings records, or the like, which might substantiate his claims for service connection for a cervical spine disorder, an extraschedular evaluation in excess of 10 percent prior to October 23, 2008, and for an evaluation in excess of 10 percent on a schedular or extraschedular basis from that date.  The Veteran may submit photographs which show the angle at which he held his head over the years, employment examinations or insurance examinations which reflect complaints of neck pain, records of physical therapy, and the like.  In particular, the Veteran should identify any facility at which radiologic examination of the cervical spine was conducted prior to 2008.

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  Obtain complete VA outpatient treatment records from December 2008 to the present.  

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the likelihood that a current cervical spine disorder is related to the Veteran's service.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination, and must annotate his or her report as to whether the claims file was reviewed.  The examiner should address the following:

The examiner should be advised of the following:
* A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.
* A lay individual is competent to report observations of symptoms or symptoms they experienced.  The significance of lay observation depends on the circumstances, including whether the medical disorder at issue is readily observable by a lay person.

The examiner should address the following:
	(i) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran manifested a current cervical spine disorder in service or within one year after his July 1970 service discharge, incurred a current cervical spine disorder in service, incurred a cervical spine disorder as a result of any incident of service, or has manifested a cervical spine disorder chronically and continuously since his service?  
	(ii) If you determine that a current cervical spine disorder was not incurred during or as a result of the Veteran's service or any incident thereof, please provide an opinion as to when a cervical spine disorder was first manifested to a diagnosable degree or was first medically diagnosed. 

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of a cervical spine disorder or onset of symptoms of a cervical spine disorder. 

The examiner should consider the lay reports of the Veteran, his family, and fellow former service members as to the onset of the described symptoms, and the examiner should comment on the evidence provided by the lay statements and the impact of that evidence on the examiner's conclusions.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA TBI examination.  The claims file must be reviewed by the examiner and the report should note that review.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service TBI. 

The examiner should identify all conditions residual to TBI and any conditions resulting from such residuals.  The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the TBI residuals.  In particular, the appropriate examiner should assign a diagnosis for the Veteran's cognitive impairment and describe the manifestations of that disorder.  The report of examination should specifically address the severity of the Veteran's headaches and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals. 

The rationale for all opinions expressed should be provided in a report. 

5.  After associating any pertinent records with the claims folder, submit the issue of entitlement to an increased evaluation for tinnitus to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation in excess of 10 percent for post-concussion residuals, to include headaches and cognitive impairment, prior to October 23, 2008, or an extraschedular evaluation from that date.  

6.  Then, readjudicate each claim on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


